Case MDL No. 2981 Document 83-2 Filed 01/22/21 Page 1 of 3




             EXHIBIT A
           Case
            Case3:20-cv-05761-JD
                 MDL No. 2981 Document
                                 Document
                                       83-2
                                          136 Filed
                                               Filed01/22/21
                                                     01/05/21 Page
                                                               Page21ofof32



1    Eric H. Gibbs (SBN 178658)
     Andre M. Mura (SBN 298541)
2    Amanda M. Karl (SBN 301088)
3    Alexander J. Bukac (SBN 305491)
     GIBBS LAW GROUP LLP
4    505 14th Street, Suite 1110
     Oakland, California 94612
5
     (510) 350-9700 (tel.)
6    (510) 350-9701 (fax)
     ehg@classlawgroup.com
7    amm@classlawgroup.com
8    amk@classlawgroup.com
     ajb@classlawgroup.com
9

10   Attorneys for Plaintiffs Zacharia Gamble and
11   Nicholas Hess

12

13
                        UNITED STATES DISTRICT COURT FOR THE
14                        NORTHERN DISTRICT OF CALIFORNIA

15
                                                    Case No. 3:20-cv-05761-JD
16   IN RE GOOGLE PLAY CONSUMER
     ANTITRUST LITIGATION                           NOTICE OF VOLUNTARY
17
                                                    DISMISAL WITHOUT PREJUDICE
18                                                  PURSUANT TO FRCP 41(a)

19

20

21

22

23

24

25

26

27

28


                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                               Case No. 3:20-cv-05761-JD
           Case
            Case3:20-cv-05761-JD
                 MDL No. 2981 Document
                                 Document
                                       83-2
                                          136 Filed
                                               Filed01/22/21
                                                     01/05/21 Page
                                                               Page32ofof32



1           TO DEFENDANT AND ITS COUNSEL OF RECORD:

2           Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiffs Zacharia

3    Gamble and Nicholas Hess hereby voluntarily dismiss their claims against Defendants

4    Google LLC and Alphabet Inc. without prejudice. Defendants have not served an

5    answer or motion for summary judgment in this case, and Plaintiffs have not filed a

6    motion for class certification. Therefore, dismissal without prejudice is appropriate

7    without a court order. Fed. R. Civ. P. 41(a)(1); Fed. R. Civ. P. 23(e). Plaintiffs Zacharia

8    Gamble and Nicholas Hess reserve their right to proceed in this matter as absent class

9    members.

10

11   Dated: January 5, 2021                    Respectfully submitted,

12                                             By:   /s/ Alexander J. Bukac
13
                                               Eric H. Gibbs (SBN 178658)
14                                             Andre M. Mura (SBN 298541)
                                               Amanda M. Karl (SBN 301088)
15
                                               Alexander J. Bukac (SBN 305491)
16                                             GIBBS LAW GROUP LLP
                                               505 14th Street, Suite 1110
17                                             Oakland, California 94612
18                                             (510) 350-9700 (tel.)
                                               (510) 350-9701 (fax)
19                                             ehg@classlawgroup.com
                                               amm@classlawgroup.com
20
                                               amk@classlawgroup.com
21                                             ajb@classlawgroup.com

22                                             Attorneys for Plaintiffs Zacharia Gamble and
                                               Nicholas Hess
23

24

25

26

27

28                                         1
                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                               Case No. 3:20-cv-05761-JD
